Citation Nr: 1445719	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-05 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for a bilateral foot disorder, to include plantar warts and pes planus.

2.  Entitlement to service connection for a back disorder, to include cervical and thoracolumbar spine segments.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from April 1985 to August 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in April 2009 (back) and March 2010 (feet).  These were both issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in December 2013.  A copy of the transcript of this hearing (hearing transcript) has been associated with the electronic claims file.

In a June 2014 decision, the Board reopened the previously denied claims and remanded for further development.  Review of the Veteran's claims folder shows there has been substantial compliance with the remand instructions.  The Board may now proceed with adjudication of the claims.  See Stegall v. West, 11 Vet. App. 268 (1998).

FINDINGS OF FACT

1.  There is clear and unmistakable evidence that plantar warts existed at the time of the Veteran's entry into active service.

2.  There is no clear and unmistakable evidence that the pre-existing plantar warts disorder was not aggravated during active service.

3.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has a back disorder which is causally or etiologically related to his military service, or that arthritis of the lumbar and cervical spine segments had its onset during active service or was manifest to a compensable degree within one year after discharge from active service.


CONCLUSIONS OF LAW

1.  The criteria of service connection for plantar warts have been met.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

2.  A back disorder, to include the cervical and thoracolumbar spine segments, was not incurred in or aggravated during active service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable disposition below as to issue of entitlement to service connection for a plantar warts disorder, no discussion of those duties is required as to this issue.  Appropriate notice regarding the back claim was provided in September 2008.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently being adjudicated.

In 2014, the Veteran was afforded pertinent VA examinations.  The VA examinations are sufficient as the VA examiners considered the entire record, noted the history of the disabilities, addressed relevant evidence and provided explanations for the opinions stated as well as the medical information necessary to reach a decision.  38 C.F.R. § 3.159(c)(4); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Board finds that all necessary development has been accomplished, to the extent possible, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background/Laws and Regulations

Service treatment records (STRs) include the report of a March 1985 enlistment examination noting asymptomatic pes planus.  There was no notation regarding plantar warts.  On the accompanying Report of Medical History, the Veteran gave a history of foot trouble which the examiner characterized as flat feet.  The STRs show treatment afforded the Veteran in February 1989 for trapezius muscle spasms and for muscle strain affecting the neck.  He was also seen for right trapezius pain in December 1985.  A December 1986 Report of Medical History related to a periodic examination also shows that the Veteran gave a history of foot trouble.  Excision of a growth in the right plantar area was documented.  To this, an October 1986 health record shows plantar wart was excised.  In April 1987, the Veteran was seen for complaints of returning plantar warts to his left foot.  Plantar warts were diagnosed.  A January 1988 orthopedic record shows that plantar warts were shown on both feet, and that excisions were needed.  A February 1988 record shows diagnoses of plantar warts and tinea.  The Veteran gave a history of plantar warts for three years.  He again complained of plantar warts in April and May 1991.  Treatment was provided.  Plantar warts were again diagnosed in August 1991.

VA treatment records include diagnoses of degenerative changes of the cervical and lumbar spine segments and moderate hallux valgus deformity with degenerative changes of the first metatarsophalangeal joint of the left foot.

Medical records dated during the Veteran's incarceration within the Texas Department of Criminal Justice, show diagnoses concerning the cervical and lumbar spine segments. 

In a December 2013 statement, the Veteran stated that he complained of back pain in service but no technical testing was performed to determine a diagnosis.  He asserted that his pre-existing foot problems were made worse during service by wearing combat boots and performing strenuous exercises.  He claimed that neither condition resolved prior to discharge from service and he continued to receive treatment after service.

An August 2008 VA mental health triage note shows that spinal stenosis was listed as an active problem.  The Veteran reported hurting his back in basic training.

A November 2008 VA general medical examination shows that the Veteran reported having back problems, manifested by spinal stenosis.  This was noted to affect his lumbar and cervical spine segments.  MRI (magnetic resonance imaging) testing showed lumbar spine degenerative changes.  Spinal stenosis was diagnosed.  

A December 2008 VA joints examination report includes MRI findings of cervical spine degenerative changes.  The supplied diagnosis was lumbar spine degenerative changes.  

In a December 2008 statement, C.F. stated that she lived with the Veteran from 1990 to 1992 and recalled him experiencing low back and foot pain at that time.  She further noted that she and the Veteran communicated while he was incarcerated and he told her he continued to receive medical treatment for his back and feet. 

In the course of his December 2013 hearing, the Veteran testified that while incarcerated he underwent left foot plantar warts surgery.  He added this disorder preexisted his service entry, and was aggravated therein.  He testified that he was treated for lumbar sacral strain in service, and had suffered from back problems since that time.

Pursuant to the Board remand, the Veteran was afforded a VA examination in August 2014.  The VA foot conditions (including pes planus) examination shows that diagnoses of bilateral pes planus (date of diagnosis 1985) and bilateral hallux valgus (unknown date of diagnosis) were supplied.  Both were noted to be asymptomatic.  Plantar warts were also present, and painful.  The examiner reviewed the Veteran's history, including his report that he had calluses excised in 1975, was treated again in service and then after service.  The examiner opined that the Veteran's pes planus clearly and unmistakably existed before his service entrance, but he experienced no symptoms due to pes planus while in the military.  All the Veteran's in-service foot problems, added the examiner, were related to plantar warts.  The examiner also noted that as the Veteran did not have hallux valgus before his service entrance or at the time of discharge, this condition was not related to his service.  

With regard to the plantar warts, the examiner opined that the plantar warts existed prior to his service, but were aggravated by service.  As rationale for this opinion, the examiner commented that the Veteran had provided a history of left foot excision in 1975 at a private hospital.  The examiner also referred to a comprehensive list of service treatment records which showed that the Veteran had been treated for plantar warts on several occasions during his military service.  One such record, dated in February 1988, noted the examiner, showed that the Veteran gave a three year history of plantar warts.  As such, the examiner concluded that from his review of the record, and the Veteran's history, that the plantar wart disorder must have occurred prior to service.  In observing that the Veteran was seen many times in service for plantar warts, he added that this was most likely aggravated by his military service, possible by ill-fitting shoes or socks and activities that increased stress to the skin of the feet.  

An August 2014 VA skin examination report shows that a diagnosis of plantar warts was provided, with a date of diagnosis in 1975, per the Veteran.  

The report of an August 2014 VA thoracolumbar spine examination shows diagnoses of degenerative disc disease of the lumbar and cervical spines.  The date of diagnosis for both conditions was noted to be "HISTORICAL."  The examiner opined that it was less likely as not the Veteran had a spine disorder which was incurred in or caused by an in-service injury, event or illness.  As rationale for the opinion, he observed that review of the Veteran's service treatment records had revealed that the Veteran had been seen for non-spine related trapezius muscle strain on two occasions, and that he was never seen for a spine-related condition.  VA outpatient notes showed, according to the examiner, that the Veteran was first seen for spine problems in about 2000.  He added that X-rays had demonstrated the presence of typical age-related degeneration and no indication of traumatic conditions.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For purposes of service connection pursuant to § 1110, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The presumption of soundness relates to the second requirement -- the showing of in-service incurrence or aggravation of a disease or injury.  A claimant must show that he or she suffered from a disease or injury while in service.  See Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009).  Thereafter, except for conditions noted at induction, the presumption of soundness ordinarily operates to satisfy the second element without further proof. 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).

The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

Analysis

Bilateral Foot Disorder

At enlistment, the Veteran was noted to have asymptomatic pes planus; plantar warts were not shown.  There is no indication that pes planus was treated in service and the Veteran has not argued that it was.  Plantar warts were manifested in service, so the presumption of soundness attaches.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012).  

The evidence of record makes it clear that the Veteran suffered from plantar warts prior to service.  While not shown at enlistment, pre-service occurrence was noted on service treatment records and is supported by the Veteran's statements.  A VA examiner also determined that plantar warts existed before the Veteran's service entrance.  Thus, the evidence of record shows that clear and unmistakable evidence exists which supports a finding that the Veteran had a pre-existing plantar warts disorder.  As a matter of law, the presumption of soundness can be rebutted by clear and unmistakable evidence consisting of a Veteran's own admission of a pre-service history of medical problems during in-service clinical examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Thus, the Board finds that there is clear and unmistakable evidence that plantar warts preexisted service.

VA must, however, still present clear and unmistakable evidence that the disability was not aggravated by service.  Wagner, 370 F.3d at 1096.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254 (1999).

The August 2014 VA examiner concluded that the Veteran's pre-existing pes planus was likely aggravated by service, as evidenced by the fact that he was treated for the condition numerous times during service.  To rebut the presumption of soundness, the evidence would have to show that the condition was not aggravated.  This opinion is the opposite; the condition was aggravated.  Further, the opinion does not show that the increase was due to the natural progression of the disease; the examiner related it to the specific circumstances of service.  The Board finds that the evidence is not clear and unmistakable with regard to whether the condition was not aggravated during service or that any increase was due to the natural progress.  Joyce, 443 F.3d at 845.  The presumption of soundness has not been rebutted.  Wagner.

As the presumption of soundness with regard to plantar warts is not rebutted, service incurrence of plantar warts is established and the question is whether there is a nexus between the current diagnosis and service.  The Board finds there is.  The Veteran has consistently claimed that he continuously suffered plantar warts since service and was treated on several occasions.  Thus, service connection is warranted.  38 C.F.R. § 3.303(d).  

The Board does observe that service connection has been awarded the Veteran for tinea pedis.  However, plantar warts and tinea pedis are separate diagnoses.

Back Disorder

The preponderance of the competent medical, or competent and credible lay, evidence of record in this case is against the claim of service connection for a back disability. 

The Board acknowledges the assertions by the Veteran that he was treated for lumbar sacral strain in service, and had suffered from back problems since that time.  However, the contentions that the Veteran incurred either a lumbar spine and/or cervical spine disability during active duty does not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case -- whether the Veteran has lumbar and cervical spine disorders which are related to active duty -- falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau, at 1377 n.4.  As a result, the assertions by the Veteran cannot constitute competent medical evidence in support of his claim.

The Veteran is competent to state that he observed having symptoms related to his lumbar and cervical spine segments during or after service.  The Board finds them to be credible in this regard.  However, they are not competent to attribute the coincidence of symptoms occurring during or after service, or before or after the development of spine-related disorders, as establishing the diagnosis and etiology of his current lumbar spine and cervical spine disorders.  Of significant note, the service treatment records are devoid of a finding of any complaints referable to the Veteran's spine; they were limited to complaints of muscle and trapezius pain.  Even if the Veteran did complain of both lumbar and cervical spine problems in service, there is no competent credible evidence that he has a current lumbar or cervical spine disorder related to such complaints.  The Veteran's assertions are outweighed by the findings of the VA examiner in August 2014, who opined that it was less likely as not the Veteran had a spine disorder which was incurred in or caused by an in-service injury, event or illness.  The examiner cited to the STRs and noted those records revealed that the Veteran had been seen for non-spine related trapezius muscle strain on two occasions, and that he was never seen for a spine-related condition.  VA outpatient notes showed, according to the examiner, that the Veteran was first seen for spine problems in about 2000.  He added that X-rays had demonstrated the presence of typical age-related degeneration and no indication of traumatic conditions.  

The claimed disorder was not present during the Veteran's military service and was not, until, several years later, at which time lumbar spine and cervical spine degenerative changes were diagnosed.  In this case, the claimed disorder has not been shown by a competent medical opinion to be etiologically-related to active military service, and, concerning the presence of any diagnosed arthritis, none is shown to have been manifested within the first post service year following the Veteran's military separation.

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for his claimed back disorders, because the competent evidence does not reveal a nexus between the Veteran's military service and the claimed disorders.  Absent such a nexus, service connection may not be granted.  38 C.F.R. § 3.303.

Further, as arthritis of either the lumbar spine or cervical spine was not diagnosed within one year of separation, entitlement to service connection on a presumptive basis, pursuant to 38 C.F.R. §§ 3.307, 3.309, may not be granted.

The preponderance of the competent medical, or competent and credible lay, evidence of record is against the Veteran's claim for service connection.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.

ORDER

Service connection for plantar warts is granted.

Service connection for a back disorder, to include cervical and thoracolumbar spine segments, is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


